DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 has been deemed allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since claim 7 claims relationship tables with different variables not found in the prior art. 
Claim 8 has been deemed allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since claim 8 claims relationship expressions with different variables not found in the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20170234578, herein Sato) in view of Kusachi et al (US PUB. 20140202680, herein Kusachi) in further view of Heo (US PUB. 20150114314). 

	Regarding claim 1, Sato teaches A hot water supply device, adapted to generate hot water through heat exchange, the hot water supply device comprising: 
an inlet pipe (0027 water inlet 20a); 
an outlet pipe (0027 heated water outlet 22a); 
a burner unit for combusting a fuel gas to generate heat (0022 “burner 8 burns the fuel gas supplied from the fuel gas supply pipe 10 to generate combustion gas. The combustion gas heats water by heat exchange that takes place with the water passing through on the inside of the heat exchanger 18 when the combustion gas flowing on an outside of the heat exchanger 18”); 
a heat exchanger comprising a heat exchange tubing, disposed between the inlet pipe and the outlet pipe, and adapted to exchange heat between the fuel gas combusted by the burner unit and water passing through the heat exchanger (0021-0022); 
an exhaust aperture discharging exhaust gas after heat exchange by the heat exchanger (0026); 
a first temperature sensor for detecting a measured exhaust temperature of the exhaust gas (0025 “exhaust gas temperature sensor 42 for detecting a temperature of the exhaust gas); 
and a processor (0030), 
wherein, in a [steady state] combustion operation of the hot water supply device, the processor is configured to obtain an error between the measured exhaust temperature and an estimated exhaust temperature (0034 “the controller 26 sets an upper limit exhaust gas temperature according to the combustion amount of the burner”, 0042 “controller 26 determines whether or not the exhaust gas temperature detected by the exhaust gas temperature sensor 42 exceeds the upper limit exhaust gas temperature”), and detects that scale clogging has occurred inside the heat exchange tubing based on an index which is generated using the error between the measured exhaust temperature and the estimated exhaust temperature (0042 “exhaust gas temperature exceeds the upper limit exhaust gas temperature (in case of YES in S10), the process proceeds to step S12.”, 0043 “step S12, the controller 26 notifies the user that the scale has built up in the heat exchanger”, 0034), 
wherein the estimated exhaust temperature is a first predetermined value that is determined using a numerical equation (0046, 0041 “controller 26 adjusts the upper limit exhaust gas temperature according to the degree of clog in the exhaust pipe”).
Sato does not teach a second temperature sensor for detecting a water temperature of water entering the inlet pipe, steady state combustion operation and the water temperature of water entering the inlet pipe.
Kusachi teaches a second temperature sensor for detecting a water temperature of water entering the inlet pipe (0031 “detect an inflow water temperature Tc”); 
steady state combustion operation (0017). 
wherein the estimated exhaust temperature is a first predetermined value that is determined (Sato, 0034 “upper limit exhaust gas temperature according to the combustion amount of the burner”) [using a numerical equation] which has at least the water temperature of water entering the inlet pipe (), and a scale number of the hot water supply device as variables of the numerical equation (Kusachi 0030 “heat quantity generated by the combustion at gas burner”, 0031 “inflow water temperature Tc, and tapping temperature Th are inputted to control apparatus 200”, 0010 “a heat quantity based on a performance ratio of an output heat quantity based on a temperature difference between the inflow water temperature and the tapping temperature and the flow rate”, 0035 “heat quantity generation is calculated with a scale number as a unit. The "scale number=1" corresponds to a heat quantity required for raising the hot water temperature by 25.degree. C. under a flow rate of Q=1(L/min)”, Sato teaches that the determined gas exhaust limits are done according to combustion amount. Kusachi teaches that heat quantity is generated by combustion. Heat quantity is determined from inlet temperature and scale number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the estimating of exhaust temperature teachings of Sato with the hot water temperature control teachings of Kusachi since Kusachi teaches a means for reducing the difficulty of integral control of hot water supply systems (0006-0007). 
Sato and Kusachi do not explicitly teach using a numerical equation. 
Heo teaches estimated exhaust temperature is a first predetermined value that is determined…using a numerical equation (0025). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the estimating of exhaust temperature teachings of Sato and the hot water temperature control teachings of Kusachi with the calculation of exhaust temperature teachings of Heo since Heo teaches a means for preventing exhaust gas leakage (0006-0009). 

Regarding claim 2, Sato, Kusachi and Heo teach the hot water supply device according to claim 1.
Kusachi further teaches wherein the scale number is defined as a heating capacity of the hot water supply device, and the scale number represents a volume of water which is at a predetermined temperature higher than the temperature of water entering the hot water supply device which may be dispensed by the hot water supply device per unit of time (0035). 

Regarding claim 3, Sato, Kusachi and Heo teach the hot water supply device according to claim 1.
Sato teaches wherein scale clogging is detected when the index generated using the error between the measured exhaust temperature and the estimated exhaust temperature exceeds a second predetermined value (0004 “a clog degree detector configured to detect a degree of clog in the exhaust pipe; and a scale buildup determiner configured to determine whether or not scale has built up inside the heat exchanger based on the exhaust gas temperature and the degree of clog in the exhaust pipe.”, 0006).

Regarding claim 4, Sato, Kusachi and Heo teach the hot water supply device according to claim 1.
Sato teaches wherein scale clogging is detected when the index generated using the error between the measured exhaust temperature and the estimated exhaust temperature falls below a second predetermined value (0004, 0010 “the upper limit exhaust gas temperature may be set lower for a case where the scale buildup inside the heat exchanger had previously been detected than for a case where the scale buildup inside the heat exchanger has never been detected”, 0011).

Regarding claim 9, Sato, Kusachi and Heo teach The hot water supply device according to claim 1.
Kusachi and Heo further teach wherein the estimated exhaust temperature is calculated by the following formula 2:

    PNG
    media_image1.png
    123
    745
    media_image1.png
    Greyscale

Heo (0025, 
    PNG
    media_image2.png
    48
    359
    media_image2.png
    Greyscale
where ½ is the value of a)
Kusachi (0035 "scale number=1" corresponds to a heat quantity required for raising the hot water temperature by 25.degree. C. under a flow rate of Q=1(L/min), where b is equal to 0 and is therefore cancelled out). 
Regarding claim 10, Sato, Kusachi and Heo teach the hot water supply device according to claim 1.
Kusachi and Heo teach wherein the estimated exhaust temperature is calculated by the following formula 5:

    PNG
    media_image3.png
    66
    701
    media_image3.png
    Greyscale

, and c, d and e are coefficients (Heo, 0025, 
    PNG
    media_image2.png
    48
    359
    media_image2.png
    Greyscale
where ½ is the value of a)
(Kusachi, 0035 "scale number=1" corresponds to a heat quantity required for raising the hot water temperature by 25.degree. C. under a flow rate of Q=1(L/min), where b is equal to 0 and is therefore cancelled out). 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20170234578, herein Sato) in view of Kusachi et al (US PUB. 20140202680, herein Kusachi) in further view of Heo (US PUB. 20150114314) in further view of Hiroto et al (JP PUB. JP 5986183, herein Hiroto).

Regarding claim 5, Sato, Kusachi and Heo teach the hot water supply device according to claim 3.
 Sato teaches wherein a plurality of errors are obtained at a plurality of time instances, and the index that is generated is an [average] value of the plurality of errors (0010 “determination result history of the scale buildup determine, and the upper limit exhaust gas temperature may be set lower for a case where the scale buildup inside the heat exchanger had previously been detected than for a case where the scale buildup inside the heat exchanger has never been detected”, 0050), 
and scale clogging is detected when the [average] value of the plurality of errors exceed the second predetermined value (0004, 0006).
Sato and Kusachi do not teach average value. 
Hiroto teaches average value (page 10, paragraph 6 “average value of the temperature…within a predetermined time may be used”, page 10 paragraph 2 “when the exhaust gas temperature exceeds the allowable exhaust gas temperature, the water supply amount is set so that hot water at the hot water supply set temperature is supplied” an average value of the exhaust temperatures is found).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the estimating of exhaust temperature teachings of Sato and the hot water temperature control teachings of Kusachi with the exhaust temperature measurement and limit determinations of Hiroto since Hiroto teaches a means for high safety and security in  the water heater system (page 10 paragraph 1). 

Regarding claim 6, Sato, Kusachi and Heo teach the hot water supply device according to claim 4.
Sato teaches wherein a plurality of errors are obtained at a plurality of time instances, and the index that is generated is an [average] value of the plurality of errors (0010 “determination result history of the scale buildup determine, and the upper limit exhaust gas temperature may be set lower for a case where the scale buildup inside the heat exchanger had previously been detected than for a case where the scale buildup inside the heat exchanger has never been detected”, 0050), 
and scale clogging is detected when the [average] value of the plurality of errors fall below the second predetermined value (0004, 0006).
Sato, Kusachi and Heo do not teach average value. 
Hiroto teaches average value (page 10, paragraph 6 “average value of the temperature…within a predetermined time may be used”, page 10 paragraph 2 “when the exhaust gas temperature exceeds the allowable exhaust gas temperature, the water supply amount is set so that hot water at the hot water supply set temperature is supplied” an average value of the exhaust temperatures is found).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the estimating of exhaust temperature teachings of Sato, the hot water temperature control teachings of Kusachi and the equation teachings of Heo with the exhaust temperature measurement and limit determinations of Hiroto since Hiroto teaches a means for high safety and security in  the water heater system (page 10 paragraph 1). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20170234578, herein Sato) in view of Kusachi et al (US PUB. 20140202680, herein Kusachi) in further view of Heo (US PUB. 20150114314) in further view of Shu et al (WIPO WO2018113757, herein Shu). 

Regarding claim 11, Sato, Kusachi and Heo teach the hot water supply device according to claim 1. 
Sato further teaches wherein a plurality of errors are obtained at a plurality of time instances during a first time period, and a plurality of errors are obtained at a plurality of time instances during a second time period (0010 “determination result history of the scale buildup determine, and the upper limit exhaust gas temperature may be set lower for a case where the scale buildup inside the heat exchanger had previously been detected than for a case where the scale buildup inside the heat exchanger has never been detected”), and scale clogging is detected (0034) [when a difference between an average value of the plurality of errors during the first time period and an average value of the plurality of errors during the second time period exceeds a third predetermined value].
Sato, Kusachi and Heo when a difference between an average value of the plurality of errors during the first time period and an average value of the plurality of errors during the second time period exceeds a third predetermined value. 
Shu teaches when a difference between an average value of the plurality of errors during the first time period and an average value of the plurality of errors during the second time period exceeds a third predetermined value (page 5 paragraph 14 “The program determines whether the average value of the water inlet speed is gradually decreasing, and determines whether the average value of the water inlet speed from the nmth to the nth time is less than or equal to the set water inlet speed” page 5 paragraph 13 “It is judged whether or not the inlet pipe filter is clogged by the change trend of the average value of the water inflow rate of the multiple inflow water”, Sato teaches plurality of errors. Shu further teaches comparing the average values in order to detect issues.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the estimating of exhaust temperature teachings of Sato, the hot water temperature control teachings of Kusachi and the equation teachings of Heo with the average water inlet speed teachings of Shu since is also focused on determining scale clogging in water systems and because Shu teaches a means for preventing water inflow from being slow (page 5 paragraph 13). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20170234578, herein Sato) in view of Kusachi et al (US PUB. 20140202680, herein Kusachi) in further view of Heo (US PUB. 20150114314) in further view of Isao (JP PUB. JP2017-78537)
Regarding claim 12, Sato, Kusachi and Heo teach the hot water supply device according to claim 1.
Sato, Kusachi and Heo do not teach wherein the index that is generated is a distribution of the error according to a frequency of occurrence.
Isao teaches wherein the index that is generated is a distribution of the error according to a frequency of occurrence (page 2 paragraph 6 “detection temperature detected by the unit includes a frequency value corresponding to the number of times when at least one of the plurality of threshold values is exceeded”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the estimating of exhaust temperature teachings of Sato, the hot water temperature control teachings of Kusachi and the equation teachings of Heo with the frequency value of errors since Isao teaches a means for appropriately detect adhesion of scale stones (page 2 paragraph 2). 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US PUB. 20170234578, herein Sato) in view of Kusachi et al (US PUB. 20140202680, herein Kusachi) in further view of Heo (US PUB. 20150114314) in further view of GVD (us pub. 20210095996, herein GVD)

Regarding claim 13, Sato, Kusachi and Heo teach the hot water supply device according to claim 1.
Sato, Kusachi and Heo do not teach wherein the index that is generated is a standard deviation of the error.
Gvd teaches wherein the index that is generated is a standard deviation of the error (0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the estimating of exhaust temperature teachings of Sato, the hot water temperature control teachings of Kusachi and the equation teachings of Heo with the standard deviation teachings of Gvd since Gvd teaches a means for proper sensor monitoring for water resource management (0015). 

Regarding claim 14, Sato, Kusachi and Heo teach the hot water supply device according to claim 1. 
Sato, Kusachi and Heo do not teach wherein the index that is generated is a KL divergence of the error.
Gvd teaches wherein the index that is generated is a KL divergence of the error (0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the estimating of exhaust temperature teachings of Sato, the hot water temperature control teachings of Kusachi and the equation teachings of Heo with the standard deviation teachings of Gvd since Gvd teaches a means for proper sensor monitoring for water resource management (0015). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116